Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to U.S. Patent application 16949208, filed on 10/20/2020. U.S. Patent Application 16949208 is a continuation of U.S. Patent Application 15805984 filed on 11/7/2017, which claims priority to Provisional U.S. Patent Application 62513269 filed on 5/31/2017.

	This action is made non-final.
Claims 1-20 are pending in this case. Claims 1, 9, and 15 are independent claims. The two information disclosure statements (IDS) filed on 10/20/2020,  and the single IDS filed on 5/12/2020 have been entered and considered by the examiner.


Drawings
	The drawings filed on 10/20/2020 have been accepted by the Examiner.

Allowable Subject Matter
Claim 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable, notwithstanding issues of double patenting, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 9, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1  and 7 of U.S. Patent No. 10845956. Although the claims at issue are not identical, they are not patentably distinct from each other because:

	1. Patent ‘5956 discloses a system comprising: 
a hardware processor;
a user interface coupled to the hardware processor;
a communication module coupled to the hardware processor;
(See Patent ‘5956 claim 1 “a hardware processor;
 a user interface coupled to the hardware processor and including a display;
 a communication module coupled to the hardware processor;”)
and hardware memory coupled to the hardware processor and storing instructions that, when executed configure the hardware processor to perform operations comprising: 
retrieving, from a database, a video that includes an audio track;
determining that the audio track of the video includes a voice signal;
(See Patent ‘5956 claim 1 “and hardware memory coupled to the hardware processor and storing instructions that, when executed configure the hardware processor to perform operations comprising:
 retrieving, from a database, a video that includes an audio track, the audio track including audio data;
 displaying a video window based on the retrieved video;
 determining whether the audio track of the video retrieved from the database includes a voice signal;”)
selecting, based on determining that the audio track includes the voice signal, an interactive menu that comprises a plurality of voice modification options including a first visual indicator that visually represents a voice modification characteristic associated with a first voice modification option;
receiving input selecting the first voice modification option from the plurality of voice modification options; (See Patent ‘5956 claim 1 “selecting an interactive menu from a plurality of menus in response to determining that the audio track of the video retrieved from the database includes the voice signal, the selected interactive menu including a plurality of voice modification options;”)
modifying a characteristic of the voice signal based on the voice modification characteristic associated with the selected first voice modification option; and ( See Patent ‘5956 claim 1 “modifying a characteristic of the voice signal based on the voice modification characteristic associated with the selected first voice modification option; and”)
displaying an enlarged version of the first visual indicator together with modifying the characteristic of the voice signal. ( See Patent ‘5956 claim 1 “displaying an enlarged version of the first visual indicator in the video window while the characteristic of the voice signal is being modified.”)

Claims 9 and 15 are similar in scope to claim 1 and are rejected on the same grounds.
 5. Patent ‘5956 claim 1 discloses the limitations of Claim 1.
Patent ‘5956 claim 1 discloses the following limitation wherein the first voice modification option is represented in the interactive menu by a first visual indicator that visually represents a voice modification characteristic associated with the first voice modification option, and wherein a second voice modification option is represented in the interactive menu by a second visual indicator, together with the first visual indicator, that visually represents another voice modification characteristic associated with the second voice modification option. (See Patent ‘5956 claim 1 “receiving input from the displayed interactive menu, the input selecting a first voice modification option from the plurality of voice modification options, wherein the first voice modification option is represented in the interactive menu by a first visual indicator that visually represents a voice modification characteristic associated with the first voice modification option, and wherein a second voice modification option is represented in the interactive menu by a second visual indicator, together with the first visual indicator, that visually represents another voice modification characteristic associated with the second voice modification option;”)

7. Patent ‘5956 claim 1 discloses the limitations of Claim 5.
Patent ‘5956 claim 7 discloses wherein the operations further comprise: retrieving a second video that includes a second audio track; determining that that a voice signal is absent from the second audio track of the second video by applying a threshold to a signal to noise ratio of one or more frequency bands in the second audio track; and displaying a second menu of the plurality of menus in response to determining that the voice signal is absent from the second audio track of the second video.
(Patent ‘5956 claim 7 discloses “wherein the operations further comprise: retrieving a second video that includes a second audio track; determining that that a voice signal is absent from the second audio track of the second video by applying a threshold to a signal to noise ratio of one or more frequency bands in the second audio track; and displaying a second menu of the plurality of menus in the video window in response to determining that the voice signal is absent from the second audio track of the second video.”)
Claim 14 is similar in scope to Claim 7 and is rejected for the same reasons.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-12, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8745500(Kostello) in view of U.S. Pre-grant Publication 20160211001(Sun) and in further view of U.S. Patent 8591332(Bright).

1. Kostello discloses a system comprising: 
a hardware processor; 
a user interface coupled to the hardware processor;
a communication module coupled to the hardware processor; 
and hardware memory coupled to the hardware processor and storing instructions that, (See Kostello Column 2 line 59 – Column 3 line 4: disclosed are processors along with coupled memory and distributed systems implying communications, as well as the storage of instructions. See also Column 2 lines 36-44 where a user interface is disclosed.). 
when executed configure the hardware processor to perform operations comprising: 
an interactive menu that comprises a plurality of voice modification options including a first visual indicator that visually represents a voice modification characteristic associated with a first voice modification option;
receiving input selecting the first voice modification option from the plurality of voice modification options;
modifying a characteristic of the voice signal based on the voice modification characteristic associated with the selected first voice modification option;
 (See Kostello at Column 2 lines 27-36: “At least one audio effects palette can be displayed in the graphical user interface comprising a plurality of audio effects elements. Each audio effect element can correspond to audio effects to be applied to a segment of the at least one video clip. User-generated input can be received via the graphical user interface selecting at least one thumbnail and at least one audio effects element. With such a scenario, the generated or modified file applies audio effects corresponding to the selected at least one audio [e]ffects element to the segment corresponding to the selected at least one thumbnail.” It is understood from Kostello at Column 1 lines 26-37 that the thumbnail associated with a modification and the area of modification are displayed concurrently in one or more views.)

Kostello does not disclose the following items disclosed by Sun:
retrieving, from a database, a video that includes an audio track; (See Sun at Figures 6 and 7 and [0092] to [0101] where disclosed is a system that categorizes and retrieves content based upon voice data.)
determining that the audio track of the video includes a voice signal;
selecting, [something] based on determining that the audio track includes the voice signal, (See Sun at [0103] to [0106]. The identification of persons within a video is held to teach the limitation of determining that there is a voice in the video at [0103]. The recommendation of a scene based on determined content taught at [0106] is held to teach the limitation of a trigger that provides a response based on the fact that there is a voice signal determined.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Sun and Kostello. The two are analogous to the Applicant’s invention in that both relate to video processing. The motivation to do so would have been providing the user of Kostello an organized retrieval methodology for accessing video segments as implied by Sun at [0003].

Kostello and Sun do not specifically disclose displaying an enlarged version of the first visual indicator together with modifying the characteristic of the voice signal. 
Bright discloses this limitation. (See Bright at Column 7 lines 40-52 where disclosed is an icon that expands during active usage of an editing feature associated with the icon.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Kostello and Bright. The two are analogous to the Applicant’s invention in that both relate to video processing. The motivation to use the expanding of an icon to indicate that a feature in Kostello was being used would have been better communicating to a user that the feature was under usage.

2. Kostello, Sun and Bright disclose the limitations of Claim 1.
Kostello discloses a limitation wherein the operations further comprise: displaying a video window based on the retrieved video, wherein the interactive menu is selected from a plurality of menus and the selected interactive menu is displayed in the video window;
and applying an audio filter to audio data of the audio track in response to a first menu selection from the selected interactive menu. (See Kostello at Column 8 lines 7-10 “Once the desired audio effects have been associated with the video clip(s)/segments, the user can then activate the finish element 406 to initiate one of the actions described above.”)

3. Kostello, Sun and Bright disclose the limitations of Claim 2.
Kostello discloses a limitation the operations further comprising: applying a second audio filter to the audio data in response to a second menu selection from the selected interactive menu. (See the rejections of Claims 1 and 2 where the pallet described is strongly implied to contain more than one option for audio filtering. This limitation is held to be taught by the presence of more than one audio filtering option.)

4. Kostello, Sun and Bright disclose the limitations of Claim 1.
Kostello discloses a limitation wherein the enlarged version of the first visual indicator is removed from being displayed after modification of the characteristic of the voice signal is complete. (See Kostello at Column 6 lines 4-29 where it is state that “A user can depress the elements for the thumbnails 416 for a pre-defined period of time to either directly or indirectly delete such thumbnails 416 (and the corresponding highlighting).” This limitation is held to encompass obvious variations of the quoted feature as well as  by the display of a completed video without the thumbnail present in a traditional playback form post editing.)

5. Kostello, Sun and Bright disclose the limitations of Claim 1.
Kostello discloses a limitation wherein the first voice modification option is represented in the interactive menu by a first visual indicator that visually represents a voice modification characteristic associated with the first voice modification option, and wherein a second voice modification option is represented in the interactive menu by a second visual indicator, together with the first visual indicator, that visually represents another voice modification characteristic associated with the second voice modification option. (See Kostello at Column 2 lines 27-36: “At least one audio effects palette can be displayed in the graphical user interface comprising a plurality of audio effects elements. Each audio effect element can correspond to audio effects to be applied to a segment of the at least one video clip.” The pallet implies multiple options for applying an audio filter.)

8. Kostello, Sun and Bright disclose the limitations of Claim 1.
 Kostello discloses  a limitation wherein the operations further comprise: displaying a second visual indicator that visually represents a second voice modification characteristic associated with a second voice modification option. (See Kostello at Column 2 lines 27-36: “At least one audio effects palette can be displayed in the graphical user interface comprising a plurality of audio effects elements. Each audio effect element can correspond to audio effects to be applied to a segment of the at least one video clip.” The pallet implies multiple options for applying an audio filter.)

9. A method, comprising: 
receiving input selecting the first voice modification option from the plurality of voice modification options;

.an interactive menu that comprises a plurality of voice modification options including a first visual indicator that visually represents a voice modification characteristic associated with a first voice modification option; modifying a characteristic of the voice signal based on the [audio] modification characteristic associated with the selected first voice modification option;
 (See Kostello at Column 2 lines 27-36: “At least one audio effects palette can be displayed in the graphical user interface comprising a plurality of audio effects elements. Each audio effect element can correspond to audio effects to be applied to a segment of the at least one video clip. User-generated input can be received via the graphical user interface selecting at least one thumbnail and at least one audio effects element. With such a scenario, the generated or modified file applies audio effects corresponding to the selected at least one audio [e]ffects element to the segment corresponding to the selected at least one thumbnail.” It is understood from Kostello at Column 1 lines 26-37 that the thumbnail associated with a modification and the area of modification are displayed concurrently in one or more views.)
Kostello does not disclose the following limitations disclosed by Sun.

retrieving, from a database, a video that includes an audio track; (See Sun at Figures 6 and 7 and [0092] to [0101] where disclosed is a system that categorizes and retrieves content based upon voice data.)
determining that the audio track of the video includes a voice signal;
selecting [something] based on determining that the audio track includes the voice signal, (See Sun at [0103] to [0106]. The identification of persons within a video is held to teach the limitation of determining that there is a voice in the video at [0103]. The recommendation of a scene based on determined content taught at [0106] is held to teach the limitation of a trigger that provides a response based on the fact that there is a voice signal determined.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Sun and Kostello. The two are analogous to the Applicant’s invention in that both relate to video processing. The motivation to do so would have been providing the user of Kostello an organized retrieval methodology for accessing video segments as implied by Sun at [0003].

Kostello and Sun do not specifically disclose displaying an enlarged version of the first visual indicator together with modifying the characteristic of the voice signal. (See Bright at Column 7 lines 40-52 where disclosed is an icon that expands during active usage of an editing feature associated with the icon.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Kostello and Bright. The two are analogous to the Applicant’s invention in that both relate to video processing. The motivation to use the expanding of an icon to indicate that a feature in Kostello was being used would have been better communicating to a user that the feature was under usage.

10. Kostello, Sun and Bright disclose the limitations of Claim 9.
Kostello discloses a limitation further comprising applying an audio filter to audio data in the audio track in response to a first menu selection from the selected interactive menu. (See Kostello at Column 8 lines 7-10 “Once the desired audio effects have been associated with the video clip(s)/segments, the user can then activate the finish element 406 to initiate one of the actions described above.”)

11. Kostello, Sun and Bright disclose the limitations of Claim 10.
Kostello discloses a limitation further comprising applying a second audio filter to the audio data in response to a second menu selection from the selected interactive menu. (See the rejections of Claims 1 and 2 where the pallet described is strongly implied to contain more than one option for audio filtering. This limitation is held to be taught by the presence of more than one audio filtering option.)
12. Kostello, Sun and Bright disclose the limitations of Claim 9.
Kostello discloses a limitation wherein the enlarged version of the first visual indicator is removed from being displayed after modification of the characteristic of the voice signal is complete. (See Kostello at Column 6 lines 4-29 where it is state that “A user can depress the elements for the thumbnails 416 for a pre-defined period of time to either directly or indirectly delete such thumbnails 416 (and the corresponding highlighting).” This limitation is held to encompass obvious variations of the quoted feature as well as  by the display of a completed video without the thumbnail present in a traditional playback form post editing.)

15. A non-transitory computer readable storage medium comprising instructions that when executed cause a hardware processor to perform operations comprising: 
an interactive menu that comprises a plurality of voice modification options including a first visual indicator that visually represents a voice modification characteristic associated with a first voice modification option;
receiving input selecting the first voice modification option from the plurality of voice modification options;
modifying a characteristic of the voice signal based on the voice modification characteristic associated with the selected first voice modification option; (See Kostello at Column 2 lines 27-36: “At least one audio effects palette can be displayed in the graphical user interface comprising a plurality of audio effects elements. Each audio effect element can correspond to audio effects to be applied to a segment of the at least one video clip. User-generated input can be received via the graphical user interface selecting at least one thumbnail and at least one audio effects element. With such a scenario, the generated or modified file applies audio effects corresponding to the selected at least one audio [e]ffects element to the segment corresponding to the selected at least one thumbnail.” It is understood from Kostello at Column 1 lines 26-37 that the thumbnail associated with a modification and the area of modification are displayed concurrently in one or more views.)

Kostello does not disclose the following items disclosed by Sun:
retrieving, from a database, a video that includes an audio track; (See Sun at Figures 6 and 7 and [0092] to [0101] where disclosed is a system that categorizes and retrieves content based upon voice data.)
determining that the audio track of the video includes a voice signal;
selecting, based on determining that the audio track includes the voice signal, (See Sun at [0103] to [0106]. The identification of persons within a video is held to teach the limitation of determining that there is a voice in the video at [0103]. The recommendation of a scene based on determined content taught at [0106] is held to teach the limitation of a trigger that provides a response based on the fact that there is a voice signal determined.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Sun and Kostello. The two are analogous to the Applicant’s invention in that both relate to video processing. The motivation to do so would have been providing the user of Kostello an organized retrieval methodology for accessing video segments as implied by Sun at [0003].

Kostello and Sun do not specifically disclose and displaying an enlarged version of the first visual indicator together with modifying the characteristic of the voice signal. . (See Bright at Column 7 lines 40-52 where disclosed is an icon that expands during active usage of an editing feature associated with the icon.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Kostello and Bright. The two are analogous to the Applicant’s invention in that both relate to video processing. The motivation to use the expanding of an icon to indicate that a feature in Kostello was being used would have been better communicating to a user that the feature was under usage.

16. Kostello, Sun and Bright disclose the limitations of Claim 15.
Kostello discloses a limitation wherein the operations further comprising applying an audio filter to audio data in the audio track in response to a first menu selection from the selected interactive menu. (See Kostello at Column 8 lines 7-10 “Once the desired audio effects have been associated with the video clip(s)/segments, the user can then activate the finish element 406 to initiate one of the actions described above.”)

17. Kostello, Sun and Bright disclose the limitations of Claim 16.
Kostello discloses a limitation wherein  the operations further comprising applying a second audio filter to the audio data in response to a second menu selection from the selected interactive menu. (See the rejections of Claims 1 and 2 where the pallet described is strongly implied to contain more than one option for audio filtering. This limitation is held to be taught by the presence of more than one audio filtering option.)

18. Kostello, Sun and Bright disclose the limitations of Claim 15.
Kostello discloses a limitation wherein the enlarged version of the first visual indicator is removed from being displayed after modification of the characteristic of the voice signal is complete. (See Kostello at Column 6 lines 4-29 where it is state that “A user can depress the elements for the thumbnails 416 for a pre-defined period of time to either directly or indirectly delete such thumbnails 416 (and the corresponding highlighting).” This limitation is held to encompass obvious variations of the quoted feature as well as  by the display of a completed video without the thumbnail present in a traditional playback form post editing.)

20. Kostello, Sun and Bright disclose the limitations of Claim 15.
Kostello discloses a limitation wherein the operations further comprise displaying a second visual indicator that visually represents a second voice modification characteristic associated with a second voice modification option. (See Kostello at Column 2 lines 27-36: “At least one audio effects palette can be displayed in the graphical user interface comprising a plurality of audio effects elements. Each audio effect element can correspond to audio effects to be applied to a segment of the at least one video clip.” The pallet implies multiple options for applying an audio filter.)

Claim 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kostello in view of Sun and in further view of Bright and in further view of US Pre-grant Publication 20140152758(Tong).
6. Kostello, Sun and Bright disclose the limitations of Claim 1.
Kostello Sun and Bright do not specifically disclose a limitation wherein the plurality of voice modification options include at least one of an option to increase a frequency of the voice signal, an option to lower the frequency of the voice signal, an option to alter the voice signal to have robotic sound characteristics, or an option to vary a pitch of the voice signal. 
Tong discloses these limitations. (See Tong at [0029] where alteration of the voice frequency in the higher and lower pitch is disclosed.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Kostello and Tong. The two are analogous to the Applicant’s invention in that both relate to video processing. The motivation to use the specific sound filters available in Tong in along with the ones already being used in Kostello would have been providing users would more entertaining options.

13. Kostello, Sun and Bright disclose the limitations of Claim 9.
Kostello Sun and Bright do not specifically disclose a limitation a limitation wherein the plurality of voice modification options include at least one of an option to increase a frequency of the voice signal, an option to lower the frequency of the voice signal, an option to alter the voice signal to have robotic sound characteristics, or an option to vary a pitch of the voice signal. 
Tong discloses these limitations. (See Tong at [0029] where alteration of the voice frequency in the higher and lower pitch is disclosed.)

19. Kostello, Sun and Bright disclose the limitations of Claim 15.
Kostello Sun and Bright do not specifically disclose a limitation wherein the plurality of voice modification options include at least one of an option to increase a frequency of the voice signal, an option to lower the frequency of the voice signal, an option to alter the voice signal to have robotic sound characteristics, or an option to vary a pitch of the voice signal.
Tong discloses these limitations. (See Tong at [0029] where alteration of the voice frequency in the higher and lower pitch is disclosed.)


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Wednesday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
5/21/2022




	
						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175